Exhibit 10.12

New York, New York

As of June 29, 2012

MEZZANINE GUARANTY

FOR VALUE RECEIVED, and to induce RCG LV DEBT IV NON-REIT ASSETS HOLDINGS, LLC,
a Delaware limited liability company, having an address at 7 Penn Plaza, Suite
512, New York, New York 10001 (“Lender”), to lend to CHT SL IV HOLDING, LLC, a
Delaware limited liability company, having its principal place of business at
c/o CHT Partners, LP, CNL Center at City Commons, 450 South Orange Avenue,
Orlando, Florida 32801 (“Borrower”), the principal sum of FORTY MILLION AND
00/100 DOLLARS ($40,000,000.00) (the “Loan”), advanced pursuant to that certain
Loan Agreement, dated as of the date hereof, between Borrower and Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”) and evidenced by the Note (as defined in the
Loan Agreement) and the other Loan Documents (as defined in the Loan Agreement),
the undersigned, CNL HEALTHCARE TRUST, INC., a Maryland corporation, having an
office at c/o CHT Partners, LP, CNL Center at City Commons, 450 South Orange
Avenue, Orlando, Florida 32801 (hereinafter referred to as “Guarantor”)
absolutely and unconditionally guarantee to Lender the prompt and unconditional
payment of the Debt (as defined in the Loan Agreement) and the due and prompt
performance of all of the terms, agreements, covenants and conditions thereof.
All capitalized words and phrases not otherwise defined herein shall have the
meanings ascribed to them in the Loan Agreement.

It is expressly understood and agreed that this is a continuing guaranty and
that the obligations of Guarantor hereunder are and shall be absolute under any
and all circumstances, without regard to the validity, regularity or
enforceability of the Note, the Loan Agreement, or the other Loan Documents, a
true copy of each of said documents Guarantor hereby acknowledges having
received and reviewed.

Any indebtedness of Borrower to Guarantor now or hereafter existing (including,
but not limited to, any rights to subrogation Guarantor may have as a result of
any payment by Guarantor under this Mezzanine Guaranty (the “Guaranty”)),
together with any interest thereon, shall be, and such indebtedness is, hereby
deferred, postponed and subordinated to the prior payment in full of the Debt.
Until payment in full of the Debt (and including interest accruing on the Note
after the commencement of a proceeding by or against Borrower under the
Bankruptcy Code and the regulations adopted and promulgated pursuant thereto,
which interest the parties agree shall remain a claim that is prior and superior
to any claim of Guarantor notwithstanding any contrary practice, custom or
ruling in cases under the Bankruptcy Code generally), Guarantor agrees not to
accept any payment or satisfaction of any kind of indebtedness of Borrower to
Guarantor and hereby assigns such indebtedness to Lender, including the right to
file proof of claim and to vote thereon in connection with any such proceeding
under the Bankruptcy Code, including the right to vote on any plan of
reorganization. Further, if Guarantor shall comprise more than one person, firm
or corporation, Guarantor agrees that until such payment in full of the Debt,
(a) no one of them shall accept payment from the others by way of contribution
on account of any payment made hereunder by such party to Lender, (b) no one



--------------------------------------------------------------------------------

of them will take any action to exercise or enforce any rights to such
contribution, and (c) if any Guarantor should receive any payment, satisfaction
or security for any indebtedness of Borrower to any Guarantor or for any
contribution by the other Guarantors for payment made hereunder by the recipient
to Lender, the same shall be delivered to Lender in the form received, endorsed
or assigned as may be appropriate for application on account of, or as security
for, the Debt and until so delivered, shall be held in trust for Lender as
security for the Debt.

Guarantor agrees that, with or without notice or demand, Guarantor will
reimburse Lender, to the extent that such reimbursement is not made by Borrower,
for all expenses (including reasonable counsel fees and disbursements) incurred
by Lender in connection with the collection of the Debt or any portion thereof
or with the enforcement of this Guaranty.

Except for payments of principal and interest under the Note made by Borrower as
and when the same become due and payable or any prepayments of principal made in
accordance with the terms of the Loan Documents, all moneys available to Lender
for application in payment or reduction of the Debt may be applied by Lender in
such manner and in such amounts and at such time or times and in such order and
priority as Lender may see fit to the payment or reduction of such portion of
the Debt as Lender may elect.

Guarantor hereby waives notice of the acceptance hereof, presentment, demand for
payment, protest, notice of protest, or any and all notice of non-payment,
non-performance or non-observance, or other proof, or notice or demand, whereby
to charge Guarantor therefor.

Guarantor further agrees that the validity of this Guaranty and the obligations
of Guarantor hereunder shall in no way be terminated, affected or impaired
(a) by reason of the assertion by Lender of any rights or remedies which it may
have under or with respect to either the Note, the Loan Agreement, or the other
Loan Documents, against any person obligated thereunder or the Collateral
covered under the Loan Agreement, or (b) by reason of any failure to file or
record any of such instruments or to take or perfect any security intended to be
provided thereby, or (c) by reason of the release of Collateral covered under
the Loan Agreement or other collateral for the Loan, or (d) by reason of
Lender’s failure to exercise, or delay in exercising, any such right or remedy
or any right or remedy Lender may have hereunder or in respect to this Guaranty,
or (e) by reason of the commencement of a case under the Bankruptcy Code by or
against any person obligated under the Note, the Loan Agreement or the other
Loan Documents, or the death of any Guarantor, or (f) by reason of any payment
made on the Debt or any other indebtedness arising under the Note, the Loan
Agreement, or the other Loan Documents, whether made by Borrower or Guarantor or
any other person, which is required to be refunded pursuant to any bankruptcy or
insolvency law; it being understood that no payment so refunded shall be
considered as a payment of any portion of the Debt, nor shall it have the effect
of reducing the liability of Guarantor hereunder. It is further understood, that
if Borrower shall have taken advantage of, or be subject to the protection of,
any provision in the Bankruptcy Code, the effect of which is to prevent or delay
Lender from taking any remedial action against Borrower, including the exercise
of any option Lender has to declare the Debt due and payable on the happening of
any default or event by which under the terms of the Note, the Loan Agreement,
or the other Loan Documents, the Debt shall become due and payable, Lender may,
as against Guarantor, nevertheless, declare the Debt due and payable and enforce
any or all of its rights and remedies against Guarantor provided for herein.

 

2



--------------------------------------------------------------------------------

Guarantor further covenants that this Guaranty shall remain and continue in full
force and effect as to any modification, extension or renewal of the Note, the
Loan Agreement, or the other Loan Documents, that Lender shall not be under a
duty to protect, secure or insure the Collateral covered under the Loan
Agreement, and that other indulgences or forbearance may be granted under any or
all of such documents, all of which may be made, done or suffered without notice
to, or further consent of, Guarantor.

Guarantor hereby represents and warrants that Guarantor is not a Plan and none
of the assets of Guarantor constitute or will constitute, by virtue of the
application of 29 C.F.R. §2510.3-101(f) as modified by section 3(42) of ERISA,
“Plan Assets” of one or more Plans. If Guarantor is not a natural person,
Guarantor further represents and warrants that (a) Guarantor is not a
“governmental plan” within the meaning of Section 3(32) of ERISA and
(b) transactions by or with Guarantor are not subject to State statutes
regulating investment of, and fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Guaranty.

If Guarantor is not a natural person, Guarantor hereby covenants and agrees with
Lender that:

(a) During the term of the Loan or of any obligation or right hereunder,
Guarantor shall not be a Plan and none of the assets of Guarantor shall
constitute Plan Assets.

(b) Guarantor further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole (but reasonable) discretion and
represents and covenants that (A) Guarantor is not and does not maintain an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (B) Guarantor is not subject to State statutes regulating investments
and fiduciary obligations with respect to governmental plans; and (C) one or
more of the following circumstances is true:

(i) Equity interests in Guarantor are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);

(ii) None of the assets of Guarantor are, by virtue of the application of 29
C.F.R. §2510.3-101(f) as modified by section 3(42) of ERISA, regarded as assets
of any Plan; or

(iii) Guarantor qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

As a further inducement to Lender to make the Loan and in consideration thereof,
Guarantor further covenants and agrees (a) that in any action or proceeding
brought by Lender against Guarantor on this Guaranty, Guarantor shall and does
hereby waive trial by jury, (b) that the Supreme Court of the State of New York
for the County of New York, or, in a case involving diversity of citizenship,
the United States District Court for the Southern District of New York,

 

3



--------------------------------------------------------------------------------

shall have exclusive jurisdiction of any such action or proceeding, and (c) that
service of any summons and complaint or other process in any such action or
proceeding may be made by registered or certified mail directed to Guarantor at
Guarantor’s address set forth above, Guarantor waiving personal service thereof.
Nothing in this Guaranty will be deemed to preclude Lender from bringing an
action or proceeding with respect hereto in any other jurisdiction.

This is a guaranty of payment and not of collection and upon any default of
Borrower under the Note, the Loan Agreement, or the other Loan Documents, Lender
may, at its option, proceed directly and at once, without notice, against
Guarantor to collect and recover the full amount of the liability hereunder or
any portion thereof, without proceeding against Borrower or any other person, or
foreclosing upon, selling, or otherwise disposing of or collecting or applying
against any of the Collateral for the Loan. Guarantor hereby waives the pleading
of any statute of limitations as a defense to the obligation hereunder.

Each reference herein to Lender shall be deemed to include its successors and
assigns, to whose favor the provisions of this Guaranty shall also inure. Each
reference herein to Guarantor shall be deemed to include the heirs, executors,
administrators, legal representatives, successors and assigns of Guarantor, all
of whom shall be bound by the provisions of this Guaranty.

If any party hereto shall be a partnership, the agreements and obligations on
the part of Guarantor herein contained shall remain in force and application
notwithstanding any changes in the individuals composing the partnership and the
term “Guarantor” shall include any alternate or successive partnerships but the
predecessor partnerships and their partners shall not thereby be released from
any obligations or liability hereunder.

Guarantor has full power, authority and legal right to execute this Guaranty and
to perform all its obligations under this Guaranty.

All understandings, representations and agreements heretofore had with respect
to this Guaranty are merged into this Guaranty which alone fully and completely
expresses the agreement of Guarantor and Lender.

This Guaranty may be executed in one or more counterparts by some or all of the
parties hereto, each of which counterparts shall be an original and all of which
together shall constitute a single agreement of Guaranty. The failure of any
party hereto to execute this Guaranty, or any counterpart hereof, shall not
relieve the other signatories from their obligations hereunder.

This Guaranty may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Lender or Borrower, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.

This Guaranty shall be governed, construed and interpreted as to validity,
enforcement and in all other respects, in accordance with the laws of the State
of New York.

[NO FURTHER TEXT ON THIS PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty as of the date
first above set forth.

 

CNL HEALTHCARE TRUST, INC., a Maryland
corporation By:  

/s/ Joshua J. Taube

  Name: Joshua J. Taube   Title: Vice President